DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "the shallower level than a bottom portion of the trench" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read "[[the]] a shallower level than a bottom portion of the trench".
Also, claim 1 recites the limitation, “the opposite side” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] an opposite side”.
Also, claim 1 recites the limitation, “the approximately same level” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “[[the]] approximately a same level”.
Also, claim 1 recites the limitation, “the second conductivity” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “the second conductivity type”.
Also, claim 1 recites the limitation, “the front surface” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “[[the]] a front surface”.
Also, claim 1 recites the limitation, “a bottom surface” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “[[a]] the bottom surface”.
Claims 2-20 are rejected as ultimately depending from claim 1.
Claim 5 recites the limitation, "a side surface of the contact trench" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read "[[a]] the side surface of the contact trench".
Claims 6-11 are rejected as ultimately depending from claim 5.
Claim 9 recites the limitation, "a depth direction of the trench" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read "[[a]] the depth direction of the trench".
Claims 10-11 are rejected as ultimately depending from claim 9.
Claim 12 recites the limitation, "the flat bottom surface of the contact trench is slightly lower level than…" in lines 1-2.  This phrasing is awkward and unclear.  For purposes of compact prosecution, this is interpreted to read "the flat bottom surface of the contact trench is at a slightly lower level than…".
Claims 13-20 are rejected as ultimately depending from claim 12.
Claim 13 recites the limitation, "a side wall of tops of the contact trench" in lines 1-2.  This phrasing is awkward and unclear.  For purposes of compact prosecution, this is interpreted to read "a side wall of a top [[tops]] of the contact trench".
Claims 13-20 are rejected as ultimately depending from claim 13.
Claim 17 recites the limitation, "a side surface of the contact trench" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read "[[a]] the side surface of the contact trench".
Claims 18-20 are rejected as ultimately depending from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US PGPub 2011/0233684) in view of Matsuura (US PGPub 2012/0313139).
Regarding claim 1, Matsushita discloses in Fig. 11 (para. [0091-0100] with respect to Fig. 11; similar to descriptions of embodiment of Fig. 1 described in para. [0021-0038]), 
a semiconductor layer (regions 11-18); 
a trench (63 in Fig. 11; 23 in Fig. 1) formed in the semiconductor layer; 
an embedded electrode (25) filled via an insulating film (24) in the trench; 
a first region (emitter 17) of a first conductivity type (n+), a second region (base 16) of a second conductivity type (p), and a third region (stopper 14 & n- drift 13) of the first conductivity type (n) having an impurity concentration lower (n) than that of the first region (n+), the first region (17), the second region (16) and the third region (14) disposed laterally to the trench, in order in a depth direction of the trench from a front surface side (top) of the semiconductor layer, and the second region (16) having a bottom portion which is positioned at a shallower level than a bottom portion of the trench (23); and
a floating region (15) of the second conductivity type (p) formed at an opposite side to the second region (16) with respect to the trench (23), the floating region (15) having a depth deeper than that of the second region (16).
Matsushita appears not to explicitly disclose a contact trench having a bottom portion reaching the second region from the front surface side of the semiconductor layer, the contact trench having a flat bottom surface which is positioned at approximately a same level as a bottom surface of the first region; 
a contact region of the second conductivity type having an impurity concentration higher than that of the second region formed in the bottom portion of the contact trench; and 
a surface electrode formed over a front surface of the semiconductor layer such that the surface electrode is in the contact trench, the surface electrode being in contact with the first region at a side surface of the contact trench and being in contact with the contact region at the bottom surface of the contact trench.
Matsuura discloses in Fig. 8, and para. [0123] & [0139-0140], a contact trench (11) providing electrical contact from an emitter electrode (8) to sidewalls of emitter regions (12) and to the body region (15).  Contact to the p-type body region is via a flat bottom, positioned approximately at and slightly lower than bottoms of the emitter regions (12) at a highly-doped p+ body contact region 25 and including a p+ latch-up preventing region (23).  The emitter electrode (8) fills the contact trench through coincident sidewalls of the gate insulating film (22), which extends outside the gate trench (21) over a top surface of the emitter regions (12), and sidewalls of an overlying insulating interlayer film (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the contact trench of Matsuura in Matsushita to provide improved contact to the body region and provide latch-up prevention.  In so doing, there is a contact trench having a bottom portion reaching the second region (body) from the front surface side of the semiconductor layer, the contact trench having a flat bottom surface which is positioned at approximately a same level as a bottom surface of the first region (emitter); a contact region of the second conductivity type having an impurity concentration higher than that of the second region formed in the bottom portion of the contact trench; and a surface electrode formed over a front surface of the semiconductor layer such that the surface electrode is in the contact trench, the surface electrode being in contact with the first region (emitter) at a side surface of the contact trench and being in contact with the contact region at the bottom surface of the contact trench.
Regarding claim 2, Matsushita further discloses a second trench (e.g. trench to the right such as 20 in Fig. 1) formed in the semiconductor layer, the floating region (15) disposed laterally to the second trench; an impurity region of the first conductivity type (n) continuous from the third region, the impurity region being sandwiched between the second trench and another trench formed in the semiconductor layer (the stopper/drifter region 14/13 is continuous between pairs of trenches below floating region 15).
Regarding claim 3, Matsushita further discloses that the floating region (15) is formed deeper than the trench (23).
Regarding claim 4, Matsushita as combined therein discloses that the insulating film (22, Matsuura Fig. 8) has an extended portion extending outside the trench, and the extended portion covers the first region (emitters 12, Matsuura Fig. 8) at the front surface of the semiconductor layer.
Regarding claim 5, Matsushita as combined therein discloses that the extended portion of the insulating film (22) has an end surface continuous from the side surface of the contact trench (Matsuura Fig. 8).
Regarding claim 6, Matsushita as combined therein discloses an interlayer film (26) formed over the semiconductor layer, an opening (11) having a side surface continuous from the end surface of the extended portion is formed in the interlayer film (22), wherein the surface electrode (8) extends into the contact trench through the opening from a region above the interlayer film (Matsuura Fig. 8).
Regarding claim 7, Matsushita as combined therein discloses that the contact region (25) spreads laterally from an end portion of the bottom portion of the contact trench (11) in a width direction of the contact trench (Matsuura Fig. 8).
Regarding claim 12, Matsushita as combined therein discloses that the flat bottom surface of the contact trench (11) is at a slightly lower level than the bottom surface of the first region (emitter 12) (Matsuura Fig. 8).
Regarding claim 13, Matsushita as combined therein discloses that a side wall of a top of the contact trench is in contact (electrical contact) with the second region. (Matsuura Fig. 8).
Regarding claim 14, Matsushita further discloses a second trench (e.g. trench to the right such as 20 in Fig. 1) formed in the semiconductor layer, the floating region (15) disposed laterally to the second trench; an impurity region of the first conductivity type (n) continuous from the third region, the impurity region being sandwiched between the second trench and another trench formed in the semiconductor layer (the stopper/drifter region 14/13 is continuous between pairs of trenches below floating region 15).
Regarding claim 15, Matsushita further discloses that the floating region (15) is formed deeper than the trench (23).
Regarding claim 16, Matsushita as combined therein discloses that the insulating film (22, Matsuura Fig. 8) has an extended portion extending outside the trench, and the extended portion covers the first region (emitters 12, Matsuura Fig. 8) at the front surface of the semiconductor layer.
Regarding claim 17, Matsushita as combined therein discloses that the extended portion of the insulating film (22) has an end surface continuous from the side surface of the contact trench (Matsuura Fig. 8).
Regarding claim 18, Matsushita as combined therein discloses an interlayer film (26) formed over the semiconductor layer, an opening (11) having a side surface continuous from the end surface of the extended portion is formed in the interlayer film (22), wherein the surface electrode (8) extends into the contact trench through the opening from a region above the interlayer film (Matsuura Fig. 8).
Regarding claim 19, Matsushita as combined therein discloses that the contact region (25) spreads laterally from an end portion of the bottom portion of the contact trench (11) in a width direction of the contact trench (Matsuura Fig. 8).

Claim(s) 8-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Matsuura, and further in view of Kitagawa (US Patent No. 5,329,142), as further evidenced by Nakamura (US PGPub 2010/0327313).
Regarding claim 8, Matsushita as combined appears not to explicitly disclose the surface electrode has a concave portion above the contact trench.
Kitagawa discloses in Fig. 85 that in filling in the contact trench and the gate trench with electrodes, a conformal filling can produce a concave portion absent planarization steps or processes.  Note also the concave gate electrode fill of Nakamura in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-planarize fill process of Kitagawa producing concave electrode portions, in Matsushita as combined, this being the use of a known technique to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing, the surface electrode has a concave portion above the contact trench.
Regarding claim 9, Matsushita as combined therein discloses a second concave portion is formed at an upper surface of the embedded electrode in the trench, the second concave portion being concave with respect to the front surface of the semiconductor layer in the depth direction of the trench.
Regarding claim 10, Matsushita further discloses a fourth region (11) of the second conductivity type (p) formed on a back surface side of the semiconductor layer with respect to the third region; a buffer region (12) of the first conductivity type (n) having an impurity concentration higher (n) than that of the third region (n-) formed between the third region (13/14) and the fourth region (11).
Regarding claim 11, Matsushita therein discloses that the first conductivity type is an n-type and the second conductivity type is a p-type.
Regarding claim 20, Matsushita as combined appears not to explicitly disclose the surface electrode has a concave portion above the contact trench.
Kitagawa discloses in Fig. 85 that in filling in the contact trench and the gate trench with electrodes, a conformal filling can produce a concave portion absent planarization steps or processes.  Note also the concave gate electrode fill of Nakamura in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-planarize fill process of Kitagawa producing concave electrode portions, in Matsushita as combined, this being the use of a known technique to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing, the surface electrode has a concave portion above the contact trench.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891